Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Mr. Ardeshir Tabibi on 5/3/2020

The application has been amended as follows: 
25. (Amended) The RF lens of claim [[I]] 1 wherein a wavelength of the electromagnetic waves radiated by the first plurality of radiators is in mm-wave band.

27. (Amended)  The RF lens of claim [[I]] 1  further comprising varying phases of the plurality of radiators to maximize power transfer efficiency from the RF lens to the first device.

28. (Amended)  The RF lens of claim [[I]] 1 wherein said first device periodically sends information about the power it receives to the RF lens


 Allowable Subject Matter
Claims 1, 3- 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor disclosed by the prior art of record. 
In detail claims 1 and 20 recite radio frequency (RF) lens … apply a scattering algorithm to data representative of the scattered RF electromagnetic waves and received by the receiver to construct a scattering behavior of the one or more objects, said controller further configured to vary phases of the RF electromagnetic waves to compensate for the constructed scattering behavior so as to wirelessly power a first device positioned away from the RF lens is not disclosed by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 12, 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836